F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          MAR 24 2003
                              FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    COLLEEN DOLL and RUSSELL
    GREEN,

                Plaintiffs,                              No. 01-1320
                                                     (D.C. No. 99-D-1714)
          and                                              (D. Colo.)

    SANDRA BRIDGES,

                Plaintiff-Appellant,

    v.

    U.S. WEST COMMUNICATIONS,
    INC., a Colorado corporation,

                Defendant-Appellee.


                              ORDER AND JUDGMENT *


Before MURPHY, ANDERSON, and HARTZ, Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of


*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      Plaintiff filed suit in state court against U.S. West for wrongful

termination/retaliatory discharge in violation of state statutes, breach of the

employment contract, promissory estoppel, and race discrimination. U.S. West

removed the case to federal court based on the district court’s jurisdiction over

claims asserted under several federal statutes, including Title VII of the Civil

Rights Act of 1964, 42 U.S.C. §§ 2000e-2000e-17 (race discrimination). See Doll

v. U.S. West Communications, Inc., 85 F. Supp. 2d 1038, 1040 (D. Colo. 2000).

      We need not repeat the underlying factual allegations. After denying

plaintiff’s motion to remand the case, the district court dismissed all but

plaintiff’s Title VII claim. On that claim the jury returned a verdict in favor of

defendant U.S. West. Although she was represented by counsel through the trial

proceedings, plaintiff now appeals pro se.

      The only issues plaintiff raised on appeal concern the jury trial. First she

contends that “[t]he jury selection process did not apply the legal rule” of Fed. R.

Civ. P. 47(c) and “several jurors were biased and impartial.” Aplt. Opening Br.

at 10. Yet she did not object during jury selection. Only in exceptional

circumstances will we review a matter not presented to the district court in the

first instance. See Walker v. Mather (In re Walker), 959 F.2d 894, 896 (10th Cir.


                                          -2-
1992). Plaintiff has not presented us with any such circumstances. On the

contrary, the voir dire quoted in her brief (which is the only specific factual

support she provides for her contention) does not suggest bias by the jurors

questioned. This argument must therefore fail.

      She then argues that the district court erred by not allowing discovery of

evidence. But she points to no motion in district court either seeking discovery or

challenging any discovery response under any of the Federal Rules of Civil

Procedure. Again, we will not consider issues unless raised below. See id. In

addition, we will not “sift through” the record to find support for plaintiff’s

contentions of error, SEC v. Thomas, 965 F.2d 825, 827 (10th Cir. 1992), nor

craft her arguments for her. Perry v. Woodward, 199 F.3d 1126, 1141 n.13 (10th

Cir. 1999).

      Next, plaintiff claims the district court erred in allowing a defense witness

(Paris Sherman) to sit with and assist defense counsel during trial. There is no

claim that any objection was raised to this procedure before or during trial.

Moreover, Mr. Sherman was defendant’s designated representative authorized

under Fed. R. Evid. 615(2). As such he was not subject to exclusion. Id.

      Finally, plaintiff appears to claim error in the exclusion or admission of

evidence regarding the number of employees at U.S. West terminated for failure

to meet sales objectives. Her claim is very vague and unsupported by any


                                          -3-
allegation that she properly objected to an evidentiary ruling as required by

Fed. R. Evid. 103(a). Because of her failure to object, we review only for plain

error. See Polys v. Trans-Colo. Airlines, Inc., 941 F.2d 1404, 1408 (10th Cir.

1991). Plaintiff provides us with no reason to find plain error here.

      The judgment of the United States District Court for the District of

Colorado is AFFIRMED.

                                       Entered for the Court



                                       Harris L Hartz
                                       Circuit Judge




                                         -4-